Citation Nr: 1446033	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-33 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  During the pendency of the Veteran's appeal, the RO, in a February 2012 rating decision, granted an evaluation of 70 percent effective from April 2007.  In a June 2012 rating decision, the RO granted a temporary total evaluation from May 10, 2012 through June 30, 2012.

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran has been married during the entirety of his claim, maintained substantial gainful employment until 2012, and maintained family relationships.  

2.  The probative evidence of record is against a finding that the Veteran's PTSD has been manifested by symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting others, disorientation to time or place, or memory loss for names of close relatives or his own name.

3.  The most probative evidence of record is against a finding that the Veteran's PTSD symptoms have caused total occupational and social impairment. 

4.  The Veteran was in a residential treatment program at a VA Medical Center from January 30, 2013 to April 3, 2013 for PTSD. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 70 percent for PTSD symptoms have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to a temporary total rating under 38 C.F.R. § 4.29 from January 30, 2013 to April 3, 2013 due to residential treatment for a PTSD program have been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.29 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in December 2008.

The claims file includes VA medical records, lay statements, an employment record, and the statements of the Veteran in support of his claim, to include his testimony at a Board hearing.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

VA examinations were obtained in 2008, 2011, and 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The reports include clinical examination findings and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:  100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran's service-connected PTSD is evaluated as 70 percent disabling effective from April 30, 2007, 100 percent from May 10, 2012 to July 1, 2012, and 70 percent from July 1, 2012.  

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.  

The Veteran would be entitled to a rating in excess of 70 percent (a 100 percent rating is the maximum rating) if the evidence reflected symptoms which caused total occupational and social impairment.  The Board finds, for the reasons noted below, that the Veteran is not entitled to a rating in excess of 70 percent for any period, other than while hospitalized, on appeal.  

The evidence reflects that during the rating period on appeal, the Veteran has reported having numerous PTSD symptoms, to include depressed mood, sleep disturbances (e.g. waking up sweating with heart racing, nightmares), avoidance of crowds, isolationism, road rage, lack of motivation, flashbacks, exaggerated startle response, hyervigilance, poor energy, suicidal thoughts, difficulty concentrating, "spacing out" at work, difficulty with anger which causes yelling, irritability, feelings of hopelessness, intrusive thoughts, acts of violence (e.g. getting into a fight, kicking a door), loss of pleasure with activities, and poor hygiene.  However, the evidence also reflects that the Veteran's symptoms do not cause total social and occupational impairment.  

The clinical records generally reflect that the Veteran has been oriented, alert and attentive, cooperative, reasonable, and adequately groomed.  (Although the Veteran states that he showers infrequently, the clinical records routinely note that he was adequately groomed.)  He has had speech of normal rate and rhythm, intact language, and normal coherent thought process.  He has not had hallucinations or delusions.  His insight has been generally fair or good, and he had good eye contact.  He has been able to maintain a relationship with his family and have enjoyable and/or recreational social interactions.  For ease of reading, the Board has identified in parentheses some of the VA clinical record dates which support its findings.

2007 VA records reflect that the Veteran was employed fulltime, albeit, he had some flashbacks and intrusive thoughts at work when he had to go into tight places. (He reported that furnaces are often in attics or crawl spaces and this is very difficult for him as having to "low crawl" for employment causes him to have intrusive thoughts and to hyperventilate.  He also reported that his incidents at work caused extra work for other men, but they did not seem to mind.  He could not estimate the number of times that this had occurred.

Socially, he had gone fishing with a cousin, although he reported that he did not "really enjoy it (July 2007).  However, he had also gone to Canada for a week and "really felt like he enjoyed himself and was able to relax.  (August 2007).  He had plans to go to Tennessee to visit his daughter and grandchildren, and to help her with "some projects at her home" (August 2007).  He had been involved with a football team; however, he quit due to confrontations with football team owner (August 2007).  After a change in medication, he reported that his sleep was improved, he felt "refreshed", was less irritable, had not had an argument with his wife "in a while", and had felt "more mellow" (November 2007).  

His GAF scores in 2007 were generally between 55 and 60 (e.g. August, November, October 2007).  Such scores indicate that the Veteran had has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  It does not support a finding that the Veteran had total occupational and social impairment.  While the Veteran had difficulties with socializing and employment, he was not totally impaired in these areas.  He was able to maintain a job and maintain social relationships.    

2008 VA records reflect that socially, the Veteran had gone fishing in Florida with a buddy several times (which he reported that he had enjoyed) (February 2008), and he had visited his daughter in Tennessee and had a good mood and felt better since visiting her (September 2008).  Although he described his relationship with his wife as "so-so" with decreased intimacy and having arguments, he was still married after 38 years.  He belonged to the Kiwanis club, had three friends, and was on a "balling" league once a week.  He also reported that he had a "pretty good relationship" with his two children (December 2008).

Although he reported a lack of poor motivation, energy, difficulty concentrating, and some conflicts at work (having a difficult time with people who lack commonsense), he was still able to maintain employment.  He reported that he had yelled at a supervisors; however, the record does not reflect that police were called or that the Veteran was fired (April 2008).  He was still working and doing projects around the house (July 2008).

A December 2008 record reflects that the Veteran reported daily flashbacks which left him trembling and crying, and frustration which causes him to tense and have flashbacks.  He also reported that he was not "opening up" to his wife.  He reported that he had some difficulty at Thanksgiving because he had spent the day at his in-laws and they had approximately 30 people in a very small house.  The Veteran reported that he had to leave occasionally to smoke and get away from the crowd.  He also reported that he had no sexual desire for five months and ongoing problems in his relationship with wife.

A December 2008 VA examination report notes the opinion of the examiner regarding the Veteran's mental health symptoms.  The examiner opined that "the veteran complained of a daily frequency, a moderate severity and a duration of a couple of hours with remissions that can last two days which include improved capacity for adjustment during those periods of time."  It was further noted that the Veteran has worked in the heating and air-conditioning field for the past 35 years.  He denied missing any time from work due to his mental health. 

The December 2008 VA examiner noted that the Veteran demonstrated no impairment of thought process or communication, and no delusions or hallucinations during the interview.  His eye contact and interaction in the session were within normal limits.  He endorsed a good history of maintaining minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place and, time.  He endorsed some short-term memory problems but denied obsessive or ritualistic behavior and panic attacks.  The rate and flow of the Veteran's speech were within normal limits.  The examiner assigned a GAF score of 50.  The examiner noted that the Veteran has "maintained full-time employment despite these mental disorders.  He also opined in pertinent part, as follows:

It is this examiner's opinion that there is reduced productivity due to signs and symptoms but adequate reliability. The veteran's PTSD symptoms require continuous medication.  Regarding how his PTSD affects him at work, the veteran described that 'I cannot get things done in a reasonable time.  Sometimes I am in daze.  I have f1ashbacks, problems with concentration and focus.'  Thus it is this examiner's opinion that the veteran's moderate to severe PTSD poses moderate vocational limitations such as decreased productivity but adequate reliability. 

His GAF scores in 2008 were generally in the mid 50s (i.e. 53 to 57/58) (e.g. January, February, April, July, September, and October 2008).  Again, such scores indicate that the Veteran has moderate symptoms or moderate difficulty in social, occupational, or school functioning; they do not support a finding that the Veteran had total occupational and social impairment.  

2009 VA clinical records are also against a finding that the Veteran's PTSD symptoms cause total social and occupational impairment.  The records reflect that socially, the Veteran reported increased arguments with his wife about finances (January 2009) but was still married.  Although, he admitted to feelings of hopelessness and had had suicidal thoughts (e.g. feels he would be better off dead), he did not have a specific intent (April 2009).  He had a personal trainer and was exercising regularly and had lost over 20 pounds in over six months (April 2009).  He was also working out twice a week at Wellness Center (May 2009, July 2009), and was in a "balling" league in which he participated once a week (October 2009).  He had assisted one of his daughters with her problems (getting her husband to move out of her home because she was getting a divorce, trying to help her financially and assist her in obtaining help from the state (July 2009)).  He was volunteering at coaching football three times a week, attending church, and had been on vacation (August 2009). 

Occupationally, although he reported that he was making more mistakes, had had a panic attack, and was upset that he was not able to work more, he was still employed (April, August, and December 2009).  Although the Veteran did not make enough in sales to earn a bonus, the record does not reflect that he was unable to perform the minimum work required to earn standard pay (without a bonus).  

His GAF scores in 2009 were generally between 49-52/53 (i.e. May, July, August, October 2009.)  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  His GAF scores do not support a finding of total social and occupational impairment.  

2010 VA clinical records are also against a finding that the Veteran's PTSD symptoms cause total social and occupational impairment.  In his VA Form 9 received by VA in August 2010, the Veteran stated that he feels that he is entitled to a 100 percent rating because he cannot concentrate, is incoherent, lacks drive, lacks a reason to live, contemplates suicide every day, thinks about getting into fights with people, and will someday in the future "eat a bullet" (commit suicide).  He also stated that his job is in jeopardy due to his poor work performance and poor communication skills, his wife may be considering getting a divorce, his personal hygiene is poor (he reported that he changes his clothes and showers once a week to 10 days), his mind wanders to Vietnam during the day which keeps him from functioning, his social interaction is non existent, he hates crowds, he sits in a corner so no one can walk up behind him, he gets jittery and nervous, he "almost constantly" suffers from panic attacks, and he is "all screwed up."

Despite the Veteran's symptoms, the record reflects that occupationally, the Veteran was still able to maintain employment and was still working a full day (6 am to 4 pm) (January 2010).  June 2011 correspondence from his employer, P. & W., reflects that in 2010, the Veteran exceeded the minimum sales amount needed to earn a bonus, and that he had gross sales of $704, 636, which was $130,495, more than his 2009 gross sales of $574,141. 

Socially, the Veteran continued to be married.  Although his wife encouraged him to socialize more with family and friends when they visited during the holidays, the Veteran reported that he isolated (January 2010).  However, he continued to play in a ball league once a week (January 2010).  He also reported that he liked to go out with his wife (February 2010).  

His GAF scores in 2010 were generally between 49-54 (e.g. February and March: 49-53; April and May: 50-54); they do not support a finding of total social and occupational impairment.  While the Veteran had difficulties with socializing and employment, he was not totally impaired in these areas. He was able to maintain a job and maintain social relationships.    

2011 evidence is also against a finding that the Veteran's PTSD symptoms cause total social and occupational impairment.  June 2011 correspondence from his employer, P. & W., reflects that in the bidding process for a specific contract, the Veteran had been "helpful".  The correspondence reflects that the Veteran had requested a sales commission, but that the employer thought that, although the Veteran had been helpful in the bidding process, he was also noted to have been "mostly non-responsive during the many construction meetings on this job" and that he "performed very few, if any, jobsite inspections."  It was also noted that although "final cost figures have not been completed, [the employer did not] believe the job is going to turn out to be very profitable given the amount of labor costs", and based on the Veteran's contributions, the employer did not believe that additional compensation was justified.  The Veteran's employer also noted the following:

We believe you are currently having difficulty performing the following duties of your job: lead generation, sales skills, customer service and follow up, job site inspection and individual job management, communications with fellow employees, submitting customer names and addresses to protect our lien rights, maintaining jobsite, personnel and employee safety, and completing continuing education.  We will try to assist you in becoming more proficient in the performance of these duties.  If there are any other specific areas you could use help with, please let us know immediately.

The Veteran underwent a VA examination in November 2011.  The examiner stated that the Veteran's functioning in all areas is "seriously impaired by his PTSD and secondary depression.  He has decreased participation in household chores, maintaining personal hygiene, and appears to be on the cusp of his employment being terminated after 22 years due to symptoms affecting his ability to work at a level that he was previously capable."  However, the examiner's opinion with regard to the Veteran's functional impairment lacks some probative value as the examiner checked that the Veteran's level of occupational and social impairment is best summarized as "Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood", and also indicated that the Veteran had "total occupational and social impairment."  Thus, it is internally inconsistent.  In addition, the examiner's opinion as to total social impairment is not supported by the evidence, which reflects that the Veteran was still married, had a relationship with his children, and was employed, albeit with difficulty in many all areas.

The report reflects that the Veteran stated that he is having a hard time getting yard work and house work done.  He reported that he walks away from his wife when she is upset with him and arguments begin.  The Veteran reported that he has a "decent relationship with his two daughters".  (One lived in Tennessee, and the other lived fairly close but they had only intermittent contact.)

The Veteran reported that his job is "not good."  He stated that he is having a problem selling, and he is having problems with talking to customers.  He added that his concentration is poor because of intrusive thoughts.  The examiner noted that the Veteran had received a letter of reprimand from work; however, the Board notes that the identified letter is actually in response to a conversation with regard to sales bonuses and commissions.  Although the letter notes that the Veteran had some difficulties at work, the Board does not interpret the letter as a "reprimand".  Regardless, the Veteran was still employed.

His GAF scores in 2011 do not support a finding of total social and occupational impairment (e.g. November 2011: 44, December 2011: 47-52) 

The Veteran was hospitalized and granted a 100 percent evaluation from May 10, 2012 to July 1, 2012.  The Board has considered the evidence pre and post hospitalization to determine whether a rating in excess of 70 percent is warranted; that evidence is against a finding that the Veteran's PTSD symptoms cause total social and occupational impairment.  

The evidence in January, February, March, and April 2012 evidence does not support a finding of total occupation and social impairment.  The Veteran's GAF scores were generally between 46 and 53.  (See January: 48-53, February: 46-51, March: 46-51, and April: 46-51, May: 42).  The Veteran was also still employed during this time, and still married. 

An April 2012 VA clinical record reflects that the Veteran sought treated for left leg pain.  It was noted that he had driven himself to the emergency department and that he was alert and oriented times three.  After completing triage, the Veteran stated that he has suicidal ideation with a plan.  A Mental Health nursing outpatient note reflects that the Veteran reported that he has a plan to take his gun to the woods and shoot himself.  He reported that he has thought of this numerous times in the past 40 years.  He reported that the prior summer, he had actually loaded the gun and was about to leave, when his wife came home, so he hid the gun.  The Veteran reported that he is trying to raise his two granddaughters (his deceased son's children) and was still employed, although his employer was frequently pushing him to do more.  The Veteran reported that he would not kill himself, but that his psychiatric medications were not working.  The Veteran was evaluated for suicide risk, and was allowed to go home.  

On May 10, 2012, the Veteran was admitted for hospitalization.  The record reflects that he "entered the residential treatment program in order to address PTSD and Depression."  It does not reflect that it was an urgent admission, or that it was against the will of the Veteran.  The evidence reflects that he realized that he had a problem, and he had the insight to seek further help.  He was also maintaining employment.  The Veteran reported that he was able to take time off of work and was ready to address his PTSD in a safe environment.  It was noted that the Veteran had been discussing his symptoms and treatment with his sister, who was very supporting.  The sister opined that it had been difficult for the Veteran to hold down his job, he had been depressed over the years, and she was pleased that he was "opening up more to her and wants her to be involved."  May 2012 records also reflect that the Veteran reported that his wife of 41 years was supportive of his plan to enter treatment.  The Veteran denied suicide attempts in the past 12 months.  

In sum, prior to his temporary total 100 percent rating, the Veteran was able to drive to the hospital when he injured his leg, was allowed to go home after medical personnel determined that he was not an immediate risk, had the insight to seek further treatment and request admission to a PTSD treatment program, and was still married and had a relationship with family members.  

The Board finds that a rating in excess of 70 percent is not warranted for the period prior to May 10, 2012.  At no time did the Veteran have both total occupational and total social impairment.  Although he had deficiencies in many areas, he did not exhibit total impairment.  Notably, he was able to maintain a relationship with his wife, two daughters, godson, and grandchildren, and maintain employment. 

The evidence does not reflect that the Veteran had total occupational and social impairment upon discharge, or thereafter.  The discharge record reflects that the Veteran reported that he was more optimistic and his symptoms feel "at least 40 percent better."  He stated "I feel I'm a better person than I was when I came in."  The Veteran indicated that he no longer wished to kill himself on July 4th, and that he planned to return to work in his sales position. 

Subsequent records reflect that the Veteran no longer met the criteria for high risk list for suicide, had not had active suicidal SDV (self-directed violence) in the past 90 days, and was no longer actively suicidal. (August 2012).  The Veteran had made friends from the PTSD program and was talking with them regularly (August and September 2012), and the Veteran had gone fishing with his grandson (September 2012).  The records also reflect that the Veteran had been laid off from work, which left him relieved to some degree because he had been having a difficult time at work.  He reported that he had been trying to keep busy around house by doing chores and working on some projects; albeit, he had to take a break when he ran into problems or became frustrated (August and September 2012).  

October 2012 records reflect that the Veteran had recently had a trip to Tennessee to visit his daughter and family.  He reported that he had enjoyed spending time with his grandchildren and daughter.  It was also noted that his wife had remarked that the Veteran is more social, and that he did talk with someone at a recent social gathering at their home.  

In sum, the evidence for 2012 does not reflect that the Veteran's PTSD symptoms cause total social and occupational impairment.  

A January 2013 social work note (psychosocial assessment) reflects that the Veteran entered a PTSD program on January 30, 2013 with an expected discharge date of April 3, 2013.  The Veteran reported numerous PTSD symptoms, to include sleep disturbances, suicidal thoughts, lack of affection or interaction with people, anger, day mares, suppression of emotion, and hypervigilance.  However, he also reported that he is able to attend to his activities of daily living, generally helps his wife with the dishes and the outside work, is "close to both of his daughters", likes to fish, and continues to bowl on a league.  

The February 2013 Comprehensive Mental Health Treatment Plan record again reflects that the Veteran's wife was very supportive, and the Veteran is close to both his daughters.  The Veteran reported that his support system includes his wife, his best friend, his godson, and his sister.  

A February 2013 VA examination report reflects that the Veteran's level of occupation and social impairment is best summarized as "Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  This diagnosis was made after examination, and the examiner's consideration of the Veteran's reported symptoms.  The Veteran reported that he distanced himself from his family and wife, did not enjoy having his grandchildren around, prefers to be by himself and is a self-described "loner".  He reported that his family has commented that he has not been "associating" or "communicating" with them.  He stated that at times they tell him he "does not make sense."  He reported that his boss of 25 years and fishing friends also commented on his reduced social interactions.  In addition to his immediate family, he stated that he talks with his sisters on occasion.  He reported that he also talks with a neighbor once a month, but stated that he seldom has friends over because he does not like to socialize.  It was noted that the Veteran was currently in a residential treatment at Tomah VAMC.  The Veteran reported keeping up with household maintenance, completing dishes, and yard work in the home he shared with his wife.  He reported that he is dressing regularly, but has stopped showering and does this only once or twice a month.  He stated that his wife manages his medications and manages household finances and has always done so.  The Veteran reported that he does not enjoy many activities, but occasionally enjoys fishing in the summer and was able to catch fish that year. 

The Veteran continued to report depression, anxiety, isolationism, day mares, nightmares, locking doors, forgetting household chores, suicidal thoughts, and other symptoms.  Nonetheless, the examiner did not find that the Veteran had total occupation and social impairment due to his PTSD symptoms.  

As noted above, the Veteran was admitted to the Tomah resident rehabilitation treatment program from January 30, 2013 to April 3, 2013, and was a resident there at the time of the February 2013 VA examination, which the examiner acknowledged.  The Veteran's symptoms prior to, during, and subsequent to his resident program did not rise to the level of total occupational and social impairment.  Clinical records reflect the opinion of the provider that the Veteran had a GAF score of 45 and his moderate to severe functional impairments due to his service-connected PTSD with depressed mood renders him unemployable.  However they do not support a finding of total social impairment.  However, the Veteran is entitled to a temporary total evaluation under 38 C.F.R. §  4.29.  

Under 38 C.F.R. § 38 C.F.R. §4.29, a veteran may be entitled to a temporary total evaluation when the Veteran is hospitalized in excess of 21 days for a service-connected disability.  In the present case, the Veteran was part of a residential program, and participated in treatment for his service-connected PTSD.  Thus, the Board finds that he qualified for a temporary total evaluation under 38 C.F.R. § 4.29.

The Board has considered the Veteran's symptoms while in the residential program to determine whether they are indicative of total social and occupational impairment as it may relate to his post discharge state.  

A March 18, 2013 VA psychiatry note reflects that the Veteran had a good weekend, had gone to see his grandchildren in a play, and had taken his wife to dinner.  He was able to stay throughout the play despite the number of people at it, and was able to spend quality time with some friends whom he and his wife had met while out to dinner. 

An April 2013 VA clinical record reflects that the Veteran was discharged from the MHRRTP PTSD (Mental Health Residential Rehabilitation Program for PTSD).  During the program, he had been given several pass to leave the premises (e.g. February 9, February 21-22, March 1-3, March 8-10, March 15-17, March 22-24, March 29) and visited his family on several occasions.  

The post discharge evidence is against a finding that the Veteran had total social impairment.  Although he was no longer employed, he maintained a relationship with his godson, helping him with several projects (June 2013), kept busy working on his boat (June 2013), had a good weekend fishing on a boat with two buddies, went to "Summerfest" and did "very well handling crowds for a few hours, was looking forward to getting together with friends over the summer, and was thinking about perhaps going camping (July 2013).  He had become good friends with someone from his PTSD program (August and September 2013), had been spending time with his godson, decided to learn Spanish, and was working on his deck and his boat (August 2013).  

His GAF scores in 2013 were generally between 45 - 55 (e.g. February 2013: 45, June 2013: 47-51, August 2013: 51-55); they do not support a finding of total social and occupational impairment.  

2014 evidence also does not support a 100 percent rating.  A January 2012 reflects that the Veteran had handled the stress of the holidays "quite well" and seemed to have a positive attitude about making healthy lifestyle changes.  It was noted that he was finding better ways to cope with his PTSD.

In a February 2014 statement, the Veteran's wife stated that she and the Veteran had not had an normal sex life for three to four years, and noted that he had erectile dysfunction; however, despite their sexual problems, they maintained a marriage, which is indicative that he had some social functioning.  

The Veteran testified at the August 2014 Board hearing that his medication did not seem to be helping his PTSD.  He testified that he gets extremely depressed and anxious and that he has anxiety attacks for which he takes nitroglycerin.  He testified that he has suicidal thoughts, day mares, nightmares, trouble sleeping, wakes up screaming, does not bathe or brush his teeth regularly, does not like groups, positions himself at restaurants to minimize people sitting behind him.  He testified that he basically stays in his house where he feels safe, does not like crowds, and has gotten into fights because someone bumped into him (i.e. punched someone and threw him on the roof of the car at a fireworks show.), 

The Board is sympathetic to the Veteran's situation and acknowledges that the evidence reflects that he has PTSD symptoms which affect him in a variety of ways.  However, the evidence is against a finding of total social and occupational employment.  The Board has considered all of the Veteran's reported symptoms, whether or not they are specifically listed in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although the Veteran stopped working during the rating period on appeal, the evidence does not support a finding that he has total social impairment.  The record does not reflect that he has divorced, that he no longer has friends, or that he no longer has a satisfactory relationship with his children, godson, grandchildren.  The Board has considered the Veteran's numerous GAF scores.  Even if he had some isolated GAF scores on the low end (e.g. 30), his scores as a whole do not reflect total social and occupational impairment.  He was able to enjoy fishing, be part of a weekly sports league, and enjoy time with family members.

The Board has considered that the Veteran is on medication to help his PTSD symptoms.  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  In the present case, the record does not reflect that the Veteran's symptoms, if not for medication, would be of such severity that he would be totally occupationally and socially impairment.  Even prior to medication for his PTSD, the Veteran was able to maintain employment and social relationships. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Extraschedular

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's PTSD-related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extraschedular consideration is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).

Total rating for compensation purposes based on individual unemployability (TDIU)

A claim for TDIU, expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence reflects that the Veteran maintained substantial gainful employment through July 2012. (See VA Form 21-8940).  In a May 2013 rating decision, the RO granted TDIU effective from July 31, 2012.  Accordingly, the Board concludes that a claim for TDIU is not for appellate consideration.


ORDER

Entitlement to a rating in excess of 70 percent pursuant to DC 9411 for PTSD is denied.

Entitlement to a temporary total rating from January 30, 2013 to April 3, 2013 under 38 C.F.R. § 4.29 is granted, subject to the laws and regulations controlling the award of monetary benefits. 




__________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


